EXHIBIT 10.6



EMPLOYMENT AGREEMENT

         THIS EMPLOYMENT AGREEMENT is made and entered into as of this 28th day
of November, 2004 by and between PennFed Financial Services, Inc. (the
"Company") and Maria F. Magurno (the "Employee").

         WHEREAS, the Employee serves as the Executive Vice President and
Residential Lending Group Executive of the Company and of the Company's
wholly-owned subsidiary, Penn Federal Savings Bank (the "Bank");

         WHEREAS, the board of directors of the Company (the "Board of
Directors") believes it is in the best interests of the Company and its
subsidiaries for the Company to enter into this Employment Agreement
("Agreement") with the Employee in order to assure continuity of management of
the Company and its subsidiaries; and

         WHEREAS, the Board of Directors has approved and authorized the
execution of this Agreement with the Employee;

         NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein, it is AGREED as follows:

         1.     Definitions.

                        (a)     The term "Change in Control" means (1) an
acquisition of securities of the Company or the Bank that is determined by the
Board of Directors to constitute an acquisition of control of the Company or the
Bank within the meaning of the Change in Bank Control Act, 12 U.S.C. § 1817(j)
and the Savings and Loan Holding Company Act, 12U.S.C. §1467a, and applicable
regulations thereunder; (2) an event that would be required to be reported in
response to Item 5.01 of the current report on Form 8-K, as in effect on the
Effective Date, pursuant to Section 13 or 15(d) of the Securities Exchange Act
of 1934 (the "Exchange Act"); (3) any person (as the term is used in Sections
13(d) and 14(d) of the Exchange Act) is or becomes the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act) directly or indirectly of
securities of the Company or the Bank representing 25% or more of the combined
voting power of the Company's or the Bank's outstanding securities; (4)
individuals who are members of the Board of Directors on the Effective Date (the
"Incumbent Board") cease for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to the
Effective Date whose election was approved by a vote of at least three-quarters
of the directors comprising the Incumbent Board, or whose nomination for
election by the Company's stockholders was approved by a nominating committee
serving under an Incumbent Board, shall be considered a member of the Incumbent
Board; or (5) approval by the Company's stockholders of a plan of
reorganization, merger or consolidation of the Company, sale of all or
substantially all of the assets of the Company, a similar transaction in which
the Company is not the resulting entity; provided that the term "change in
control" shall not include an acquisition of securities by an employee benefit
plan of the Bank or the Company. In the application of regulations under the
Change in Bank Control Act or the Savings and Loan Holding Company Act,
determinations to be made by the applicable federal banking regulator shall be
made by the Board of Directors.



Next Page





                        (b)     The term "Consolidated Subsidiaries" means any
subsidiary or subsidiaries of the Company (or its successors) that are part of
the consolidated group of the Company (or its successors) for federal income tax
reporting.

                        (c)     The term "Date of Termination" means the date
upon which the Employee's employment with the Company or the Bank or both
ceases, as specified in a notice of termination pursuant to Section 8 of this
Agreement.

                        (d)     The term "Effective Date" means November 28,
2004.

                        (e)     The term "Involuntary Termination" means the
termination of the employment of Employee (i) by either the Company or the Bank
or both without her express written consent; or (ii) by the Employee by reason
of a material diminution of or interference with her duties, responsibilities or
benefits, including (without limitation) any of the following actions unless
consented to in writing by the Employee: (1) a requirement that the Employee be
based at any place other than West Orange, New Jersey, or within 35 miles
thereof, except for reasonable travel on Company or Bank business; (2) a
material demotion of the Employee; (3) a material reduction in the number or
seniority of personnel reporting to the Employee or a material reduction in the
frequency with which, or in the nature of the matters with respect to which such
personnel are to report to the Employee, other than as part of a Bank- or
Company-wide reduction in staff; (4) a reduction in the Employee's salary or a
material adverse change in the Employee's perquisites, benefits, contingent
benefits or vacation, other than prior to a Change in Control as part of an
overall program applied uniformly and with equitable effect to all members of
the senior management of the Bank or the Company; (5) a material permanent
increase in the required hours of work or the workload of the Employee; or (6)
the failure of the Board of Directors (or a board of directors of a successor of
the Company) to elect her as Executive Vice President and Residential Lending
Group Executive of the Company (or a successor of the Company) or any action by
the Board of Directors (or a board of directors of a successor of the Company)
removing her from any of such offices, or the failure of the board of directors
of the Bank (or any successor of the Bank) to elect her as Executive Vice
President and Residential Lending Group Executive of the Bank (or any successor
of the Bank) or any action by such board (or board of a successor of the Bank)
removing her from any of such offices. The term "Involuntary Termination" does
not include Termination for Cause or termination of employment due to death or
permanent disability pursuant to Section 7(g) of this Agreement, or suspension
or temporary or permanent prohibition from participation in the conduct of the
affairs of a depository institution under Section 8 of the Federal Deposit
Insurance Act.

                        (f)     The terms "Termination for Cause" and
"Terminated for Cause" mean termination of the employment of the Employee with
either the Company or the Bank, as the case may be, because of the Employee's
dishonesty, incompetence, willful misconduct, breach of a fiduciary duty
involving personal profit, intentional failure to perform stated duties, willful
violation of any law, rule, or regulation (excluding violations which do not
have a material adverse affect on the Company or the Bank) or final
cease-and-desist order, or (except as provided below) material breach of any
provision of this Agreement. No act or failure to act by the Employee shall be
considered willful unless the Employee acted or failed to act with an absence of
good faith and without a reasonable belief that her action or failure to act was
in the best interest of

2 Next Page







the Company. The Employee shallnot be deemed to have been Terminated for Cause
unless and until there shall have been delivered to the Employee a copy of a
resolution, duly adopted by the affirmative vote of not less than a majority of
the entire membership of the Board of Directors at a meeting of the Board duly
called and held for such purpose (after reasonable notice to the Employee and an
opportunity for the Employee, together with the Employee's counsel, to be heard
before the Board), stating that in the good faith opinion of the Board of
Directors the Employee has engaged in conduct described in the preceding
sentence and specifying the particulars thereof in detail. The opportunity of
the Employee to be heard before the Board shall not affect the right of the
Employee to arbitration as set forth in paragraph 17.

         2.     Term; Termination of Prior Employment Agreement. The term of
this Agreement shall be a period of five years commencing on the Effective Date,
subject to earlier termination as provided herein. On each anniversary of this
Agreement the term shall be extended for a period of one year in addition to the
then-remaining term, provided that the Company has not given notice to the
Employee in writing at least 90 days prior to such anniversary that the term of
this Agreement shall not be extended further, and provided further that the
Employee has not received an unsatisfactory performance review by either the
Board of Directors or the board of directors of the Bank.

         3.     Employment. The Employee is employed as the Executive Vice
President and Residential Lending Group Executive of the Company and as the
Executive Vice President and Residential Lending Group Executive of the Bank. As
such, the Employee shall render administrative and management services as are
customarily performed by persons situated in similar executive capacities, and
shall have such other powers and duties as the Board of Directors or the board
of directors of the Bank may prescribe from time to time. The Employee shall
also render services to any subsidiary or subsidiaries of the Company or the
Bank as requested by the Company or the Bank from time to time consistent with
her executive position. The Employee shall devote her best efforts and
reasonable time and attention to the business and affairs of the Company and the
Bank to the extent necessary to discharge her responsibilities hereunder. The
Employee may (i) serve on corporate or charitable boards or committees, and (ii)
manage personal investments, so long as such activities do not interfere
materially with performance of her responsibilities hereunder.

         4.     Cash Compensation.

                        (a)     Salary. The Company agrees to pay the Employee
during the term of this Agreement a base salary (the "Company Salary") the
annualized amount of which shall be not less than the annualized aggregate
amount of the Employee's base salary from the Company and any Consolidated
Subsidiaries in effect at the Effective Date; provided that any amounts of
salary actually paid to the Employee by any Consolidated Subsidiaries shall
reduce the amount to be paid by the Company to the Employee. The Company Salary
shall be paid no less frequently than monthly and shall be subject to customary
tax withholding. The amount of the Employee's Company Salary shall be increased
(but shall not be decreased other than prior to a Change in Control as part of
an overall program applied uniformly and with equitable effect to all members of
senior management of the Company or the Bank) from time to time in accordance
with the amounts of salary




3 Next Page





approved by the Board of Directors or the board of directors of any of the
Consolidated Subsidiaries after the Effective Date.

                        (b)     Bonuses. The Employee shall be entitled to
participate in an equitable manner with all other executive officers of the
Company and the Bank in such performance-based and discretionary bonuses, if
any, as are authorized and declared by the Board of Directors for executive
officers of the Company and by the board of directors of the Bank for executive
officers of the Bank.

                        (c)     Expenses. The Employee shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Employee in performing services under this Agreement in accordance with the
policies and procedures applicable to the executive officers of the Company and
the Bank, provided that the Employee accounts for such expenses as required
under such policies and procedures.

                        (d)     Deferral of Non-Deductible Compensation. In the
event that the Employee's aggregate compensation (including compensatory
benefits which are deemed remuneration for purposes of Section 162(m) of the
Internal Revenue Code of 1986 as amended (the "Code")) from the Company and the
Consolidated Subsidiaries for any taxable year exceeds the greater of (i)
$1,000,000 or (ii) the maximum amount of compensation deductible by the Company
or any of the Consolidated Subsidiaries in any taxable year under Section 162(m)
of the Code (the "maximum allowable amount"), then any such amount in excess of
the maximum allowable amount shall be mandatorily deferred with interest thereon
at 8% per annum, compounded annually, to a taxable year such that the amount to
be paid to the Employee in such taxable year, including deferred amounts and
interest thereon, does not exceed the maximum allowable amount. Subject to the
foregoing, deferred amounts including interest thereon shall be payable at the
earliest time permissible. All unpaid deferred amounts shall be paid to the
Employee not later than her Date of Termination unless her Date of Termination
is on a December 31st, in which case, the unpaid deferred amounts shall be paid
to the Employee on the first business day of the next succeeding calendar year.
The provisions of this subsection shall survive any termination of the
Employee's employment and any termination of this Agreement.

         5.  Benefits.

                        (a)     Participation in Benefit Plans. The Employee
shall be entitled to participate, to the same extent as executive officers of
the Company and the Bank generally, in all plans of the Company and the Bank
relating to pension, retirement, thrift, profit-sharing, savings, group or other
life insurance, hospitalization, medical and dental coverage, travel and
accident insurance, education, cash bonuses, and other retirement or employee
benefits or combinations thereof. In addition, the Employee shall be entitled to
be considered for benefits under all of the stock and stock option related plans
in which the Company's or the Bank's executive officers are eligible or become
eligible to participate.

                        (b)     Fringe Benefits. The Employee shall be eligible
to participate in, and receive benefits under, any other fringe benefit plans or
perquisites which are or may become generally available to the Company's or the
Bank's executive officers, including but not limited to supplemental retirement,
incentive compensation, supplemental medical or life insurance plans, company
cars, club dues, physical examinations, financial planning and tax preparation
services.







4 Next Page









         6.     Vacations; Leave. The Employee shall be entitled to annual paid
vacation in accordance with the policies established by the Board of Directors
and the board of directors of the Bank for executive officers, in no event less
than four weeks per year, and to voluntary leaves of absence, with or without
pay, from time to time at such times and upon such conditions as the Board of
Directors may determine in its discretion.

         7.     Termination of Employment.

                        (a)     Involuntary Termination. If the Employee
experiences an Involuntary Termination, such termination of employment shall be
subject to the Company's obligations under this Section 7. In the event of the
Involuntary Termination of the Employee, if the Employee has offered to continue
to provide the services contemplated by and on the terms provided in this
Agreement and such offer has been declined, subject to Section 7(b) of this
Agreement, the Company shall, during the lesser period of the remaining term of
this Agreement or three years following the Date of Termination (the "Liquidated
Damage Period"), as liquidated damages (i) pay to the Employee monthly
one-twelfth of the Company Salary at the annual rate in effect immediately prior
to the Date of Termination and one-twelfth of the average annual amount of cash
bonus and cash incentive compensation of the Employee, based on the average
amounts of such compensation earned by the Employee from the Company and the
Bank for the two full fiscal years preceding the Date of Termination; and (ii)
maintain substantially the same group life or key man life insurance,
hospitalization, medical, dental, prescription drug and other health benefits,
and long-term disability insurance (if any) for the benefit of the Employee and
her dependents and beneficiaries who would have been eligible for such benefits
if the Employee had not suffered Involuntary Termination and on terms
substantially as favorable to the Employee including amounts of coverage and
deductibles and other costs to her in effect immediately prior to such
Involuntary Termination (the "Employee's Health Coverage").

                        (b)     Reduction of the Company's Obligations Under
Section 7(a).

                                    (1)     In the event that the Employee
becomes entitled to liquidated damages pursuant to Section 7(a), (i) the
Company's obligation thereunder with respect to cash damages shall be reduced by
the amount of the Employee's earned income (within the meaning of § 911(d)(2)(A)
of the Code) during the Liquidated Damage Period; and (ii) the Company's
obligation to maintain Health Coverage shall be reduced to the extent, if any,
that the Employee receives such benefits, on no less favorable terms, from
another employer during the Liquidated Damage Period. To the extent the
provisions of this Section 7(b)(1) are applicable and an overpayment has been
made to the Employee as of the expiration of the Liquidated Damage Period, the
Employee shall reimburse the Company in an amount equal to the after tax benefit
realized by the Employee from such overpayment (i.e. amount realized net of all
federal, state, local, employment and medicare taxes). In making the
reimbursement calculation it shall be presumed that the Employee is subject to
the highest marginal federal and state income tax rates.



5 Next Page












                                    (2)     The Employee agrees that in the
event she becomes entitled to liquidated damages pursuant to Section 7(a),
throughout the Liquidated Damage Period, she shall promptly inform the Company
of the nature and amounts of earned income received by her or to which she is
entitled during the Liquidated Damage Period and the type of health benefits and
coverage which she earns or receives from providing personal services during the
Liquidated Damage Period, and shall provide such documentation of such earned
income and such health benefits and coverage as the Company may request. In the
event of changes to such earned income or such health benefits or coverage from
time to time, the Employee shall inform the Company of such changes, in each
case within five days after the change occurs, and shall provide such
documentation concerning the change as the Company may request.

                        (c)     Change in Control; Cut Back and Tax Gross Up. In
the event that the Employee experiences an Involuntary Termination within the 6
months preceding, at the time of, or within 24 months following a Change in
Control, in addition to the Company's obligations under Section 7(a) of this
Agreement, the Company shall pay to the Employee in cash, within 30 days after
the later of the date of such Change in Control or the Date of Termination, an
amount equal to 299% of the Employee's "base amount" as determined under Section
280G of the Code.

                                    While it is not contemplated that the
Employee will receive any amounts or benefits that will constitute "excess
parachute payments" under Section 280G of the Code, in the event that any
payments or benefits provided or to be provided to the Employee pursuant to this
Agreement, in combination with payments or benefits, if any, from other plans or
arrangements maintained by the Company or any of the Consolidated Subsidiaries,
constitute "excess parachute payments" under Section 280G of the Code that are
subject to excise tax under Section 4999 of the Code, the Company shall pay to
the Employee in cash an additional amount equal to the amount of the Gross Up
Payment (as hereinafter defined). The "Gross Up Payment" shall be the amount
needed to ensure that the amount of such payments and the value of such benefits
received by the Employee (net of such excise tax and any federal, state and
local tax on the Company's payment to her attributable to such excise tax)
equals the amount of such payments and value of such benefits as she would
receive in the absence of such excise tax and any federal, state and local tax
on the Company's payment to her attributable to such excise tax. The Company
shall pay the Gross Up Payment within 30 days after the Date of Termination. For
purposes of determining the amount of the Gross Up Payment, the value of any
non-cash benefits and deferred payments or benefits shall be determined by the
Company's independent auditors in accordance with the principles of Section
280G(d)(3) and (4) of the Code. In the event that, after the Gross Up Payment is
made, the amount of the excise tax is determined to be less than the amount
calculated in the determination of the actual Gross Up Payment made by the
Company, the Employee shall repay to the Company, at the time that such
reduction in the amount of excise tax is finally determined, the portion of the
Gross Up Payment attributable to such reduction, plus interest on the amount of
such repayment at the applicable federal rate under Section 1274 of the Code
from the date of the Gross Up Payment to the date of the repayment. The amount
of the reduction of the Gross Up Payment shall reflect any subsequent reduction
in excise taxes resulting from such repayment. In the event that, after the
Gross Up Payment is made, the amount of the excise tax is determined to exceed
the amount anticipated at the time the Gross Up Payment was made, the Company
shall pay to the Employee, in immediately available funds, at the time that such
additional amount of excise tax is finally determined, an

6 Next Page







additional payment ("Additional Gross Up Payment") equal to such additional
amount of excise tax and any federal, state and local taxes thereon, plus all
interest and penalties, if any, owned by the Employee with respect to such
additional amount of excise and other tax. The Company shall have the right to
challenge, on the Employee's behalf, any excise tax assessment against her as to
which the Employee is entitled to (or would be entitled if such assessment is
finally determined to be proper) a Gross Up Payment or Additional Gross Up
Payment, provided that all costs and expenses incurred in such a challenge shall
be borne by the Company and the Company shall indemnify the Employee and hold
her harmless, on an after-tax basis, from any excise or other tax (including
interest and penalties with respect thereto) imposed as a result of such payment
of costs and expenses by the Company.

                        (d)     Termination for Cause.  In the event of
Termination for Cause, the Company shall have no further obligation to the
Employee under this Agreement after the Date of Termination other than deferred
amounts under Section 4(d).

                        (e)     Voluntary Termination. The Employee may
terminate her employment voluntarily at any time by a notice pursuant to Section
8 of this Agreement. In the event that the Employee voluntarily terminates her
employment other than by reason of any of the actions that constitute
Involuntary Termination under Section 1(e)(ii) of this Agreement ("Voluntary
Termination"), the Company shall be obligated to the Employee for the amount of
her Company Salary and benefits only through the Date of Termination, at the
time such payments are due, and the Company shall have no further obligation to
the Employee under this Agreement except as provided in Section 4(d).

                        (f)     Death. In the event of the death of the Employee
while employed under this Agreement and prior to any termination of employment,
the Company shall pay to the Employee's estate, or such person as the Employee
may have previously designated in writing, (i) the Company Salary which was not
previously paid to the Employee through the last day of the calendar month in
which Employee's death occurred and, if applicable, the Change in Control
payment set forth in the first paragraph of Section 7(c), provided Employee died
within six months prior or 24 months following such change in control; (ii) the
amounts of any benefits or awards which, pursuant to the terms of any applicable
plan or plans, were earned with respect to the fiscal year in which the Employee
died and which the Employee would have been entitled to receive if she had
continued to be employed, and the amount of any bonus or incentive compensation
for such fiscal year which the Employee would have been entitled to receive if
she had continued to be employed, pro-rated in accordance with the portion of
the fiscal year prior to her death, provided that such amounts shall be payable
when and as ordinarily payable under the applicable plans; and (iii) the unpaid
deferred amounts under Section 4(d).

                        (g)     Permanent Disability. For purposes of this
Agreement, the term "permanently disabled" means that the Employee has a mental
or physical infirmity which permanently impairs her ability to perform
substantially her duties and responsibilities under this Agreement and which
results in (i) eligibility of the Employee under the long-term disability plan
of the Company or the Bank, if any; or (ii) inability of the Employee to perform
substantially her duties and responsibilities under this Agreement for a period
of 180 consecutive days. Either the Company or the Bank or both may terminate
the employment of the Employee after having established that the Employee is
permanently disabled.



7 Next Page






                        (h)     Regulatory Action. Notwithstanding any other
provisions of this Agreement:

                                    (1)     If the Employee is removed and/or
permanently prohibited from participating in the conduct of the affairs of a
depository institution by an order issued under Section 8(e)(4) or (g)(1) of the
Federal Deposit Insurance Act ("FDIA"), 12 U.S.C. § 1818(e)(4) and (g)(1), all
obligations of the Company under this Agreement shall terminate as of the
effective date of the order, but vested rights of the contracting parties shall
not be affected;.

                                    (2)     If the Bank is in default (as
defined in Section 3(x)(1) of the FDIA), all obligations of the Company under
this Agreement shall terminate as of the date of default, but this provision
shall not affect any vested rights of the contracting parties; and

                                    (3)     All obligations of the Company under
this Agreement shall be terminated, except to the extent determined that
continuation of this Agreement is necessary for the continued operation of the
Bank: (i) by the Director of the Office of Thrift Supervision (the "Director")
or his or her designee, at the time the Federal Deposit Insurance Corporation
enters into an agreement to provide assistance to or on behalf of the Bank under
the authority contained in Section 13(c) of the FDIA; or (ii) by the Director or
his or her designee, at the time the Director or his or her designee approves a
supervisory merger to resolve problems related to operation of the Bank or when
the Bank is determined by the Director to be in an unsafe or unsound condition.
Any rights of the parties that have already vested, however, shall not be
affected by any such action.

         8.     Notice of Termination. In the event that the Company or the
Bank, or both, desire to terminate the employment of the Employee during the
term of this Agreement, the Company or the Bank, or both, shall deliver to the
Employee a written notice of termination, stating whether such termination
constitutes Termination for Cause or Involuntary Termination, setting forth in
reasonable detail the facts and circumstances that are the basis for the
termination, and specifying the date upon which employment shall terminate,
which date shall be at least 30 days after the date upon which the notice is
delivered, except in the case of Termination for Cause. In the event that the
Employee determines in good faith that she has experienced an Involuntary
Termination of her employment, she shall send a written notice to the Company
stating the circumstances that constitute such Involuntary Termination and the
date upon which her employment shall have ceased due to such Involuntary
Termination. In the event that the Employee desires to effect a Voluntary
Termination, she shall deliver a written notice to the Company, stating the date
upon which employment shall terminate, which date shall be at least 30 days
after the date upon which the notice is delivered, unless the parties agree to a
date sooner.

         9.     Attorneys Fees. The Company shall pay all legal fees and related
expenses (including the costs of experts, evidence and counsel) incurred by the
Employee as a result of (i) the Employee's contesting or disputing any
termination of employment, or (ii) the Employee's seeking to obtain or enforce
any right or benefit provided by this Agreement or by any other plan or
arrangement maintained by the Company (or its successors) or the Consolidated
Subsidiaries under which the Employee is or may be entitled to receive benefits;
provided that the Company's obligation to pay such fees and expenses is subject
to the Employee's prevailing with respect to the matters in dispute in any
action initiated by the Employee or the Employee's having been determined to
have acted reasonably and in good faith with respect to any action initiated by
the Company or the Bank.




8 Next Page














         10.    Non-Disclosure and Non-Solicitation.

                        (a)     Non-Disclosure. The Employee acknowledges that
she has acquired, and will continue to acquire while employed by the Company
and/or any Consolidated Subsidiary, special knowledge of the business, affairs,
strategies and plans of the Company and the Consolidated Subsidiaries which has
not been disclosed to the public and which constitutes confidential and
proprietary business information owned by the Company and the Consolidated
Subsidiaries, including but not limited to, information about the customers,
customer lists, software, data, formulae, processes, inventions, trade secrets,
marketing information and plans, and business strategies of the Company and the
Consolidated Subsidiaries, and other information about the products and services
offered or developed or planned to be offered or developed by the Company and/or
the Consolidated Subsidiaries ("Confidential Information"). The Employee agrees
that, without the prior written consent of the Company, she shall not, during
the term of her employment or at any time thereafter, in any manner directly or
indirectly disclose any Confidential Information to any person or entity other
than the Company and the Consolidated Subsidiaries. Notwithstanding the
foregoing, if the Employee is requested or required (including but not limited
to by oral questions, interrogatories, requests for information or documents in
legal proceeding, subpoena, civil investigative demand or other similar process)
to disclose any Confidential Information the Employee shall provide the Company
with prompt written notice of any such request or requirement so that the
Company and/or a Consolidated Subsidiary may seek a protective order or other
appropriate remedy and/or waive compliance with the provisions of this Section
10(a). If, in the absence of a protective order or other remedy or the receipt
of a waiver from the Company, the Employee is nonetheless legally compelled to
disclose Confidential Information to any tribunal or else stand liable for
contempt or suffer other censure or penalty, the Employee may, without liability
hereunder, disclose to such tribunal only that portion of the Confidential
Information which is legally required to be disclosed, provided that the
Employee exercise her best efforts to preserve the confidentiality of the
Confidential Information, including without limitation by cooperating with the
Company and/or a Consolidated Subsidiary to obtain an appropriate protective
order or other reliable assurance that confidential treatment will be accorded
the Confidential Information by such tribunal. On the Date of Termination, the
Employee shall promptly deliver to the Company all copies of documents or other
records (including without limitation electronic records) containing any
Confidential Information that is in her possession or under her control, and
shall retain no written or electronic record of any Confidential Information.

                        (b)     Non-Solicitation. During the three year period
next following the Date of Termination, the Employee shall not directly or
indirectly solicit, encourage, or induce any person while employed by the
Company or any Consolidated Subsidiary to (i) leave the Company or any
Consolidated Subsidiary, (ii) cease his or her employment with the Company or
any Consolidated Subsidiary or (iii) accept employment with another entity or
person.



9 Next Page








         The provisions of this Section 10 shall survive any termination of the
Employee's employment and any termination of this Agreement.

         11. No Assignments.

                        (a)     This Agreement is personal to each of the
parties hereto, and neither party may assign or delegate any of its rights or
obligations hereunder without first obtaining the written consent of the other
party; provided, however, that the Company shall require any successor or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) by
an assumption agreement in form and substance satisfactory to the Employee, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession or assignment had taken place. Failure of the Company to obtain such
an assumption agreement prior to the effectiveness of any such succession or
assignment shall be a breach of this Agreement and shall entitle the Employee to
compensation and benefits from the Company in the same amount and on the same
terms as provided for an Involuntary Termination under Section 7 hereof. For
purposes of implementing the provisions of this Section 11(a), the date on which
any such succession becomes effective shall be deemed the Date of Termination.

                        (b)     This Agreement and all rights of the Employee
hereunder shall inure to the benefit of and be enforceable by the Employee's
personal and legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees.

         12.     Notice. For the purposes of this Agreement, notices and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when personally delivered or sent by
certified mail, return receipt requested, postage prepaid, to the Company at its
home office, to the attention of the Board of Directors with a copy to the
Secretary of the Company, or, if to the Employee, to such home or other address
as the Employee has most recently provided in writing to the Company.

         13.     Amendments. No amendments or additions to this Agreement shall
be binding unless in writing and signed by both parties, except as herein
otherwise provided.

         14.     Headings. The headings used in this Agreement are included
solely for convenience and shall not affect, or be used in connection with, the
interpretation of this Agreement.

         15.     Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.

         16.     Governing Law. This Agreement shall be governed by the laws of
the State of New Jersey.

         17.     Arbitration. Any dispute or controversy arising under or in
connection with this Agreement (other than relating to the enforcement of the
provisions of Section 10) shall be settled exclusively by arbitration in
accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrator's award in any court having
jurisdiction.



10 Next Page











         18.     Equitable and Other Judicial Relief. In the event of an actual
or threatened breach by the Employee of any of the provisions of Section 10, the
Company shall be entitled to equitable relief in the form of an injunction from
a court of competent jurisdiction and such other equitable and legal relief as
such court deems appropriate under the circumstances. The parties agree that the
Company shall not be required to post any bond in connection with the grant or
issuance of an injunction (preliminary, temporary and/or permanent) by a court
of competent jurisdiction, and if a bond is nevertheless required, the parties
agree that it shall be in a nominal amount. The parties further agree that in
the event of a breach by the Employee of any of the provisions of Section 10,
the Company will suffer irreparable damage and its remedy at law against the
Employee is inadequate to compensate it for such damage.

         IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first above written.

         THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE
ENFORCED BY THE PARTIES.

Attest:   PennFed Financial Services, Inc.             /s/ Patrick D. McTernan

--------------------------------------------------------------------------------

Secretary   /s/ William C. Anderson

--------------------------------------------------------------------------------

By:   William C. Anderson
Its:   Chairman                 Employee                 /s/ Maria F. Magurno

--------------------------------------------------------------------------------

Maria F. Magurno



11 END



